DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 Response to Amendment
The amendments filed 7/27/2022 have been accepted. Claims 1-7, 9-11, 13-18, and 20 are still pending. Claims 1-4, 6, 17, 18, and 20 are amended. Claim 12 has been canceled. Applicant’s amendments to the claims have overcome each and every objection and 112 rejection previously set forth in the Final Office Action mailed 4/27/2022.

Double Patenting
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. “ 
In accordance with MPEP § 804 and §714.03 the examiner will hold any response/amendments to this office action as NON-COMPLIANT without any additional extensions of time that do not contain:
an approved terminal disclaimer, or
a complete and concise explanation of how the inventions are patentably distinct from one another. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,534,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are the same claims as presented in the patent with slightly different wording (with some of the dependent claims being exactly identical) and are almost identical to the originally submitted claims of the patent’s application.

Instant Application
Patent
1. (Currently Amended) A memory system for storing data in response to commands received from a Host that is remote from the memory system, the memory system comprising: a memory control circuit formed on a single chip and configured to receive commands from the Host; a plurality of memory devices, each of the plurality of memory devices formed on a single chip, and configured to store data and receive command signals from the memory control circuit; a plurality of data buffer circuits, each of the plurality of data buffer circuits formed on a separate chip and associated with one of the plurality of memory devices; a data link for communicating data between the Host and the plurality of memory devices, wherein the data link includes a data communications link directly connecting the Host and each of the plurality of data buffer circuits for sending only data or only data and cyclic redundancy check (CRC) directly between the Host and each of the plurality of data buffer circuits, and a data transfer link directly connecting the plurality of data buffer circuits and the plurality of memory devices for sending the data directly between the plurality of memory devices and the plurality of memory devices; a communications link directly connecting the Host and the memory control circuit for sending commands from the Host directly to the memory control circuit; a command bus directly connecting the memory control circuit and the plurality of memory devices; and a one-way control communications link directly connecting the memory control circuit and the plurality of data buffer circuits and no link connecting the memory control circuit and the plurality of data buffer circuits for transmitting data from the memory control circuit to the plurality of data buffer circuits, wherein the one-way control communications link is for sending commands directly from the memory control circuit to the plurality of data buffer circuits, and not sending the data over the one-way control communications link directly connecting the memory control circuit and the plurality of data buffer circuits, wherein the local store data tag specifies a location in the plurality of data buffer circuits, wherein the memory control circuit chip, the plurality of memory chips, the plurality of data buffer chips, the data link, the communications link, the command bus, and the one-way control communications link are configured on a single module where the plurality of memory device chips are arranged in groups, wherein the memory control circuit is configured to: receive a store command and the local store data tag from the Host over the communications link directly connecting the Host and the memory control circuit; in response to receiving the Host store command, decode the store command into a write-to-buffer command for writing data from the Host to the plurality of data buffer circuits and a store-from-buffer command for storing data from the plurality of data buffer circuits to the plurality of memory chips; and send the write-to-buffer command to at least one of the plurality of data buffer circuits over the one-way control communications link, but not send the local store data tag together with the write-to-buffer command over the one-way control communications link to the at least one of the plurality of data buffer circuits, and wherein the at least one of the plurality of data buffer circuits is configured to: not receive the local store data tag specifying the location to store the data in the at least one of the plurality of data buffer circuits.

9. (Previously Presented) The system of claim 1, wherein the at least one of the plurality of data buffer circuits comprises a data buffer state machine-driven local address sequencer that has a pointer that identifies the next local store data tag identifying a location of the at least one of the plurality of data buffer circuits to write data, wherein the state machine- driven local address pointer of the at least one of the plurality of data buffer circuits is synchronized with a pointer of a state machine driven local address sequencer of the Host.
1. A memory system for storing data in response to commands received from a Host, the memory system comprising: a memory control circuit to receive commands from the Host and to output module command and control signals; at least one memory device configured to store data and receive command signals from the memory control circuit; at least one data buffer circuit associated with the at least one memory device; a communications link for communicating data between the Host and the at least one memory device, wherein the communications link includes a data communications link between the Host and the at least one data buffer circuit, and the at least one data buffer circuit and the at least one memory device; and a control communications link between the memory control circuit and the at least one data buffer circuit, wherein the memory control circuit is configured to: receive a store command and a local store data tag from the Host over a communications link between the Host and the memory control circuit; in response to receiving the Host store command, decode the store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the data buffer circuit over the control communications link, but not send a tag to the data buffer circuit specifying the location to store the data in the data buffer circuit, and wherein the Host comprises a state machine-driven local address sequencer that identifies the next local store data tag that identifies the next location of the at least one data buffer circuit to write data to, and wherein the at least one data buffer circuit comprises a state machine-driven local address sequencer that identifies the next local store data tag that identifies the next location of the at least one data buffer circuit to write data, wherein the state machine-driven local address pointer of the Host is synchronized with the state machine driven local address pointer of the at least one data buffer circuit.

8. The memory system of claim 1, wherein the system further comprises at least one module having the memory circuit formed on a single chip, a group of data buffer circuits formed on separate chips and arranged on the module, and a plurality of memory devices formed as chips arranged in groups of on the module.
2. (Currently Amended) The system of claim 1, wherein the system is configured so that no local store data tag is sent to the plurality of data buffer circuits over the data communication link between the Host and the plurality of data buffer circuits.
2. The system of claim 1, wherein no local store data tag is sent to the at least one data buffer circuit over the communication link between the Host and the at least one data buffer circuit.
3. (Currently Amended) The system of claim 2, wherein the at least one of the plurality of data buffer circuits is configured to: receive store data from the Host over the data communications link between the Host and the at least one of the plurality of data buffer circuits; in response to receiving the write-to-buffer command from the memory control circuit, obtain an address sequencer local store data tag from a data buffer circuit local address sequencer; and push incoming store data into the at least one of the plurality of data buffer circuits pointed to by the address sequencer local store data tag obtained from the data buffer circuit local address sequencer.
3. The system of claim 2, wherein the at least one data buffer circuit is configured to: receive store data from the Host over the data communications link between the Host and the data buffer circuit; in response to receiving the write-to-buffer command from the memory control circuit, obtain the local store data tag from the data buffer circuit local address sequencer; and push incoming store data into the data buffer pointed to by the local store data tag obtained from the data buffer circuit local address sequencer.
4. (Currently Amended) The system of claim 3, wherein only data is transmitted on the data communications link directly connecting the at least one of the plurality of data buffer circuits and the Host, and the memory control circuit is configured to send a memory device store command to the plurality of memory devices over the command bus. the memory device store command comprising a command and an address location to store the data in the plurality of memory devices.
4. The system of claim 3, wherein only data is transmitted on the data communications link between the at least one data buffer circuit and the Host, and the memory control circuit is configured to send a store command to the at least one memory device, the store command comprising a command and an address location to store the data in the memory devices.
5. (Previously Presented) The system of claim 4, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag to the at least one of the plurality of data buffer circuits
5. The system of claim 4, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag to the at least one data buffer circuit.
6. (Previously Presented) The system of claim 5, wherein the store-from-buffer command and the local store data tag are sent to the at least one of the plurality of data buffer circuits over the control communications link between the memory control circuit and the at least one of the plurality of data buffer circuits, wherein the control communications link is a broadcast (BCOM) link.
6. The system of claim 5, wherein the store-from-buffer command and the local store data tag are sent to the at least one data buffer circuit over a BCOM link between the memory control circuit and the data buffer circuit.
7. (Previously Presented) The system of claim 4, wherein the at least one of the plurality of data buffer circuits is further configured to pull store data from the data buffer location pointed to by the local store data tag received with the store-from-buffer command from the memory control circuit over the control communications link and send the store data to the at least one memory device over the data transfer link.
7. The system of claim 4, wherein the data buffer circuit is further configured to pull store data from the data buffer location pointed to by the local store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.
10. The system of claim 9, wherein the data buffer circuit state machine-driven local address sequencer is configured to have the same local store data tags in the same sequence as the host state machine-driven local address sequencer
9. The system of claim 1, wherein the Host local address sequencer and the at least one data buffer circuit local address sequencer both contain the same local store data tags in the same sequence.
11. (Previously Presented) The system of claim 10, further configured to check whether the data buffer circuit state machine-driven local address sequencer has the same next local store data tag as the host state machine-driven local address sequencer, and if the next local store data tag is different, then resetting at least one of a group consisting of the data buffer state machine-driven local address sequencer, the host state machine-driven local address sequencer, and combinations thereof..
10. The system of claim 9, further configured to check whether the state machine-driven local address pointer of the Host has the same next local store data tag as the state machine-driven local address pointer of the at least one data buffer circuit, and if the pointer is different, then resetting at least one of the local address pointers of the Host and the data buffer circuit.
12. (Previously Presented) The system of claim 1, wherein only data and CRC are transmitted on the data communications link between the Host and the plurality of data buffer circuits.
11. The system of claim 1, wherein only data and CRC are transmitted on the link between the Host and the data buffer circuit.
13. A memory system for reading and writing data to a memory device from the Host, wherein the Host has a local address sequencer that has local store tag data tags in a sequence; the system comprising: at least one memory control circuit configured to receive commands from a Host and to output command and control signals, at least one memory device configured to read and store data; at least one data buffer circuit associated with the at least one memory control circuit, the data buffer circuit having a local address sequencer which has local store data tags identifying the location to store data in the at least one data buffer circuit, the at least one data buffer circuit having its local store data tags in the same sequence as the local address sequencer of the Host; data communications link for communicating data between the Host and the at least one data buffer circuit; and a control communications link between the at least one memory control circuit, the at least one memory device, and the at least one data buffer circuit for transmitting reading and writing operation signals of the memory system, and wherein the at least one data buffer circuit is configured to: obtain a local store data tag from its local address sequencer in response to receiving a write-to-buffer command; send incoming store data into a data buffer address location pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit; and send store data to the at least one memory device.
12. A memory system for reading and writing data to a memory device from the Host, wherein the Host has a local address sequencer that has local store data tags in a sequence; the system comprising: at least one memory control circuit configured to receive commands from a Host and to output command and control signals, at least one memory device configured to read and store data, and receive command signals from the memory control circuit; at least one data buffer circuit associated with the at least one memory control circuit, the data buffer circuit having a local address sequencer which has local store data tags in the same sequence as the local address sequencer of the Host; a data communications link for communicating data between the Host and the at least one data buffer circuit; and a control communications link between the at least one memory control circuit, the at least one memory device, and the at least one data buffer circuit for transmitting reading and writing operation signals of the memory system, and wherein the at least one data buffer circuit is configured to: obtain a local store data tag from the local address sequencer of the at least one data buffer circuit in response to receiving a write-to-buffer command; send incoming store data into a data buffer address location pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit; pull out store data from the local data buffer pointed to by store data tag received from the at least one memory control circuit, and send store data to the at least one memory device.
14. The system of claim 13, wherein the at least one memory control circuit is configured to: receive a store command and a local store data tag from the Host; process a store command into a write-to-buffer command and a store-from-buffer command; send the write-to-buffer command to the data buffer circuit; send the store command to the at least one memory device; and send the store-from-buffer command along with the local store data tag to the at least one data buffer circuit, wherein the write-to-buffer command is sent by the memory control circuit to the at least one data buffer circuit but not with the local store data tag corresponding to that write-to-buffer command.
13. The system of claim 12, wherein the at least one memory control circuit is configured to: receive a store command and a local store data tag from the Host; process a store command into a write-to-buffer command and a store-from-buffer command; send the write-to-buffer command to the data buffer circuit; send the store command to the at least one memory device; and send the store-from-buffer command along with the local store data tag to the at least one data buffer circuit, wherein the write-to-buffer command is sent by the memory control circuit to the at least one data buffer circuit but not with the local store data tag corresponding to that write-to-buffer command.
15. The system of claim 14, wherein no local store data tag is sent to the at least one data buffer circuit over the data communications link between the Host and the at least one data buffer circuit, and no local store data tag corresponding to the write-to-buffer command is sent to the at least one data buffer circuit.
14. The system of claim 13, wherein no local store data tag is sent to the at least one data buffer circuit over the data communications link between the Host and the at least one data buffer circuit, and no local store data tag corresponding to the write-to-buffer command is sent to the at least one data buffer circuit.
16. The system of claim 13, configured to send the store-from-buffer command and the local store data tag corresponding to that store-from-buffer command to the data buffer circuit by the memory control circuit over the link between the memory control circuit and the at least one data buffer circuit.
15. The system of claim 12, configured to send the store-from-buffer command and the local store data tag corresponding to that store-from-buffer command to the data buffer circuit by the memory control circuit over the link between the memory control circuit and the at least one data buffer circuit.
17. (Currently Amended) A method for storing data in memory devices that are remote from a Host, the method comprising: receiving a store command along with a local store data tag at a memory control circuit directly from the Host, wherein the local store data tag specifies a location in a data buffer circuit; sending store data directly to the data buffer circuit from the Host without sending a store data tag to the data buffer circuit from the Host; processing the store command in the memory control circuit into a write-to-buffer command and a store-from-buffer command; sending the write-to-buffer command to the data buffer circuit; obtaining an address sequencer local store data tag from an address sequencer in the data buffer circuit, wherein the data buffer circuit address sequencer contains address sequencer local store data tags in the same sequence as the local store data tags received at the memory control circuit directly from the Host and pushing the store data sent to the data buffer circuit from the Host into the location in the data buffer circuit pointed to by the address sequencer local store data tag obtained from the data buffer circuit local address sequencer.
16. A method for storing data in memory devices, the method comprising: receiving a store command along with a local store data tag at a memory control circuit from a Host; sending store data to a data buffer circuit from the Host without sending the local store data tag to the data buffer circuit from the Host; processing the store command in the memory control circuit into a write-to-buffer command and a store-from-buffer command; sending the write-to-buffer command to a data buffer circuit; obtaining the local store data tag from an address sequencer in a data buffer circuit; and pushing incoming data into the location in the data buffer circuit pointed to by the local store data tag obtained from the data buffer circuit local address sequencer, wherein the Host and the data buffer circuit each maintain separate local address sequencers that contains the same local store data tags in the same sequence.
18. (Currently Amended) The method of claim 17, wherein the data buffer circuit pushes the store data into the location in the data buffer circuit after a configurable delay in response to receiving the write-to-buffer command.
17. The method of claim 16, wherein the data buffer circuit pushes incoming data into the data buffer after a configurable delay in response to receiving the write-to-buffer command.
20. (Currently Amended) The method of claim 17, wherein the memory control circuit in response to sending the write-to-buffer command to the data buffer circuit is configured not to send the local store data tag received from the Host to the data buffer circuit.
18. The method of claim 16, wherein the memory control circuit in response to sending the write-to-buffer command to the data buffer circuit is configured not to send the store data tag received from Host local address sequencer to the data buffer circuit.
11. (Previously Presented) The system of claim 10, further configured to check whether the data buffer circuit state machine-driven local address sequencer has the same next local store data tag as the host state machine-driven local address sequencer, and if the next local store data tag is different, then resetting at least one of a group consisting of the data buffer state machine-driven local address sequencer, the host state machine-driven local address sequencer, and combinations thereof.
19. The system of claim 12, further configured to check whether the state machine-driven local address pointer of the Host has the same next local store data tag as the state machine-driven local address pointer of the at least one data buffer circuit, and if the pointer is different, then resetting at least one of the local address pointers of the Host and the data buffer circuit.
11. (Previously Presented) The system of claim 10, further configured to check whether the data buffer circuit state machine-driven local address sequencer has the same next local store data tag as the host state machine-driven local address sequencer, and if the next local store data tag is different, then resetting at least one of a group consisting of the data buffer state machine-driven local address sequencer, the host state machine-driven local address sequencer, and combinations thereof.
20. The method of claim 16, further configured to check whether the state machine-driven local address pointer of the Host has the same next local store data tag as the state machine-driven local address pointer of the at least one data buffer circuit, and if the pointer is different, then resetting at least one of the local address pointers of the Host and the data buffer circuit.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the local store data tag” lacks antecedent basis as the original mention of this term was removed from the limitations in the amendments. Appropriate correction is required
Regarding claims 2-7 and 9-11, since claim 1 is rendered indefinite so too are the claims dependent upon it.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brittain et al. (US PGPub 2006/0179213, hereafter referred to as Brittain) in view of Shallal et al. (US PGPub 2017/0109058, hereafter referred to as Shallal) in view of Swarbrick et al. (US PGPub 2016/0328156, hereafter referred to as Swarbrick) in view of Best et al. (US Patent 9,792,965, hereafter referred to as Best).
Regarding claim 1, Brittain teaches a memory system for storing data in response to commands received from a Host, the memory system comprising: a memory control circuit to receive commands from the Host (Fig. 3 and Paragraph [0045], shows the memory controller that is controlling the memory modules using busses. While no host is actually shown the reference concerns a DIMM which are memory devices that are to be used in a larger system and receive write and read commands from a host that are then to be processed by the memory controller), a plurality of memory devices, each of the plurality of memory devices configured to store data and receive command signals from the memory control circuit (Fig. 3 and Paragraph [0045], as stated previously, the memory modules receive signals from the controller. Paragraph [0019], states that the method is for efficiently completing writes without affecting read operations indicating that the modules receive and send data. Fig. 4, shows the DIMM module with multiple SDRAM chips), a plurality of data buffer circuits, each of the plurality of data buffer circuits (Paragraph [0020], state that writes are made using a “write-to-buffer” command indicating that a buffer has to exist and Fig. 6 and 8 show the read and write buffers associated with each DRAM element. Fig. 4, shows buffers 320 and 322 on the DIMM module in the buffer device 402), a data link for communicating data between the Host and the plurality of devices (Fig. 3, 6, and 8, show the communication links between the various components of the memory system. Paragraph [0090], shows that writes are received and reordered. While it is not specified that this is the host, the writes have to be received from another entity using the memory like the host and it must be connected to the memory system (and thereby all its components) so that it can send and receive data as well as send commands), wherein the data link includes a data communications link connecting the Host and each of the plurality of  data buffer circuits, and a data transfer link connecting the plurality of data buffer circuits and the plurality of memory devices for sending the data to the plurality of memory devices, and a one-way control communications link directly connecting the memory control circuit and the plurality of data buffer circuits, wherein the one-way control communications link is for sending commands directly from the memory control circuit to the plurality of data buffer circuits but not sending a local store data tag for the buffer and over the one-way control communications link directly connecting the memory control circuit and the plurality of data buffer circuits (Fig. 4 and 8A and Paragraph [0084], show the data lines that are a part of the connections between the controller and memory devices as well as the link between the write buffers 868 and DRAMs 810 which data is sent. Paragraph [0090], as stated previously, the host is connected to the memory system and thereby all its components using command and data lines. Paragraph [0097] shows that the commands are carried from the memory controller to the DIMMs via unidirectional lines. It should be noted this is a common setup for memory devices. Paragraph [0094], the address sent is for where the data is to be stored in the memory not the buffer), wherein the memory control circuit is configured to: receive a store command and a store data tag from Host over a communications link between the Host and the memory control circuit (Paragraph [0090], as stated previously. It is obvious that a store data tag was received with the command so the memory controller can accurately find the requested data when needed), in response to receiving the Host store command, decode the store command into a write-to-buffer command for writing data from the Host to the plurality of data buffer circuits and a store-from-buffer command for storing data from the plurality of data buffer circuits to the plurality of memory chips (Paragraph [0094], states that two write processes are completed for each received write, a write-to-buffer command (where data is written from the host to the data buffer) and an address only write (store-from-buffer command, wherein data is transferred from the buffer to the memory)), and send the write-to-buffer command to at least one of the plurality of data buffer circuits over the one-way control communications link, but not send the local store data tag together with the write-to-buffer command over the control communications link to the at least one of the plurality of data buffer circuit specifying the location to store the data in the plurality of data buffer circuits, and wherein the at least one of the plurality of data buffer circuits is configured to: not receive the local store data tag specifying the location to store the data in the at least one of the plurality of data buffer circuits. (Paragraphs [0094]-[0095], describes the two commands that are created for each write command wherein the write-to-buffer command sends the data to be written to the buffer and the address-only command send the address that the data is to be written to in memory meaning that for the first command no address is sent. When the buffer circuit receives the data from the write-to-buffer command it will then place the data within one of the write buffers showing that the logic at the buffer it the one that determines where to store it not the memory control circuit. The address sent in the address-only command indicates where the data is to be stored in the memory not the buffer). Brittain does not explicitly teach a host that is remote from the memory system, wherein the data link includes a data communications link directly connecting the Host and each of the plurality of data buffer circuits for sending only data or only data and cyclic redundancy check (CRC) directly between the Host and each of the plurality of data buffer circuits, a data transfer link directly between the plurality of data buffer circuits and the plurality of memory devices, a communications link directly connecting the Host and the memory control circuit for sending commands directly from the Host to the memory control circuit, a command bus directly connecting the memory control circuit and the plurality of memory devices, wherein the local store data tag specifies the location in the plurality of data buffer circuits to store the data, a memory control circuit formed on a single chip, a plurality of memory devices, each of the plurality of memory devices formed on a single chip; a plurality of data buffer circuits, each of the plurality of data buffer circuits formed on a separate chip and associated with one of the plurality of memory devices, wherein the memory circuit chip, the plurality of memory chips, the plurality of data buffer chips, the communications link, and the control link are configured on a single module where the plurality of memory device chips are arranged in groups
Shallal teaches a host that is remote from the memory system, the data communications link includes a data communications link directly connecting the Host and each of the plurality of data buffer circuits, a data transfer link directly between the plurality of data buffer circuits and the plurality of memory devices for sending data directly between the host and each of the plurality of data buffer circuits, and no link connecting the memory control circuit and the plurality of data buffer circuits for transmitting data from the memory control circuit to the plurality of data buffer circuits, a memory control circuit formed on a single chip; a plurality of memory devices, each of the plurality of memory devices formed on a single chip; a plurality of data buffer circuits, each of the plurality of data buffer circuits formed on a separate chip and associated with one of the plurality of memory devices, a communications link directly connecting the Host and the memory control circuit for sending commands directly from the Host to the memory control circuit, a command bus directly connecting the memory control circuit and the plurality of memory devices, wherein the memory circuit chip, the plurality of memory chips, the plurality of data buffer chips, the communications link, the command bus, and the control communications link are configured on a single module where the plurality of memory device chips are arranged in groups (Fig. 1A-1B4 and Paragraphs [0058]-[0063], shows memory module 120 with data buffer circuits 1221 and 1222, DRAM and flash memory devices 124 and 134, along with memory controller 126 all of which are on the same module with the host being separate (remote). Fig. 2A and Paragraph [0076]-[0078] specifically shows that the host is directly linked to the data buffers and command buffer (controller 126) as well as the data buffers being directly linked to the DRAM memory devices and the controller being directly linked to the DRAM devices. The command buffer also only has communications links for sending commands that are connected to the various buffers and has no link for sending data). Since Brittain and Shallal teach DIMMs it would have been obvious to one of ordinary skill in the art to substitute the structure of Shallal for the one of Brittain to obtain the predictable result of a host that is remote from the memory system, the data communications link includes a data communications link directly connecting the Host and each of the plurality of data buffer circuits, a data transfer link directly between the plurality of data buffer circuits and the plurality of memory devices, a memory control circuit formed on a single chip; a plurality of memory devices, each of the plurality of memory devices formed on a single chip; a plurality of data buffer circuits, each of the plurality of data buffer circuits formed on a separate chip and associated with one of the plurality of memory devices, a communications link directly connecting the Host and the memory control circuit for sending commands directly from the Host to the memory control circuit, a command bus directly connecting the memory control circuit and the plurality of memory devices, wherein the memory circuit chip, the plurality of memory chips, the plurality of data buffer chips, the communications link, the command bus, and the one-way control communications link are configured on a single module where the plurality of memory device chips are arranged in groups. Brittain and Shallal do not teach that the local store data tag specifies the location in the plurality of data buffer circuits to store the data and the data communications link sending only data or only data and cyclic redundancy check (CRC) from the Host directly to each of the plurality of data buffer.
Swarbrick teaches the host providing a local store data tag to a controller that specifies the location in the plurality of data buffer circuits to store the data (Paragraph [0037], the host will send a memory mapped buffer address (local store data tag) to the storage device (the controller can be seen in Fig. 2)). Since both Brittain/Shallal and Swarbrick teach the host sending an address to the memory controller it would have been obvious to one of ordinary skill to combine the prior art elements according to known methods by modifying the teachings of Brittain and Shallal to also send the address for the buffer to the controller as taught in  Swarbrick to obtain the predictable result of having the local store data tag specifies the location in the plurality of data buffer circuits to store the data. Brittain, Shallal, and Swarbrick do not teach the data communications link sending only data or only data and cyclic redundancy check (CRC) from the Host directly to each of the plurality of data buffer.
Best teaches the data communications link sending only data or only data and cyclic redundancy check (CRC) from the Host directly to each of the plurality of data buffer (Fig. 6 and Col. 6, lines 64-65, states that CRC information can be address to the header of the data being sent along the DQx lines, which are a data line for carrying read only data and status information (part of that is the CRC information) to the controller). Since both Brittain/Shallal and Best teach the use of DIMMs it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods be modifying the teachings of Brittain and Shallal to also carry CRC data along the data lines as taught in Best to obtain the predictable result of having the data communications link between the host and plurality of data buffer circuits carry only data and CRC information.
Regarding claim 2, Brittain, Shallal, Swarbrick, and Best teach all the limitations of claim 1. Brittain further teaches wherein the system is configured so that no local store data tag is sent to the data buffer circuits over the data communication link between the Host and the plurality of buffer circuits (Paragraphs [0094]-[0095], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Brittain, Shallal, Swarbrick, and Best teach all the limitations of claim 1. Brittain further teaches wherein the store-from-buffer command and the local store data tag are sent to the at least one of the plurality of data buffer 4l:\IBM\2874\37564Z\US M02140\2021-10-07 AA\37564Z.am3.doccircuits over the control communications link directly connecting the memory control circuit and the at least one of the plurality of data buffer circuits (Fig. 8A and Paragraph [0084], as stated in the rejection to claim 1, show the communication (862) and data bus (864) used by the controller to communicate with the buffers). Best teaches further the use of BCOM links (Col. 2 line 46 – Col. 3, line 8, describe the buffer system which includes private busses that can be referred to as BCOM busses). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Brittain, Shallal, Swarbrick, and Best teach all the limitations of claim 1. Best further teaches wherein only data and CRC are transmitted on the data communications link between the Host and the plurality of data buffer circuits (Fig. 6 and Col. 6, lines 64-65, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.

Claim 3-5, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brittain, Shallal, Swarbrick, and Best in view of Jeddeloh et al. (US Patent 7,330,992, hereafter referred to as Jeddeloh).
Regarding claim 3, Brittain, Shallal, Swarbrick, and Best teach all the limitations of claim 2. Brittain further teaches wherein the at least one of the plurality of data buffer circuits is configured to: receive store data from the Host over the data communications link between the Host and the at least one of the plurality of data buffer circuits (Paragraph [0081], states that write data is sent to the write buffers from the host via the memory controller over the data lines (since that is the purpose of the data lines)), and in response to receiving the write-to-buffer command from the memory control circuit, obtain the local store data tag and  push incoming store data into the at least one of the plurality of data buffer circuits pointed to by the local store data tag obtained (Paragraph [0020], states that in response to a write-to-buffer command data is stored in the write buffers. This means that a location (represented by an address/tag/pointer) is obtained so that the buffer can identify a location as to where to save the data). Brittain, Shallal, Swarbrick, and Best do not teach obtaining the local store data tag from a local address sequencer.
Jeddeloh teaches obtaining an address sequencer local store data tag from a local address sequencer (Col. 9, lines 15-38, describe the buffers being used in the system. These buffers are FIFO buffers that have read and write pointers (store data tags) that indicate where data is to be written and read. These pointers are incremented using the incoming strobe signals and clock signals. This is done by the local circuitry of the buffer and are typically how these buffers operate (see Micron Technical Note TN-04-54: High-Speed DRAM Controller Design Capture Circuits, pgs. 12-14 for more detail). Since both Brittain/Shallal/Swarbrick/Best and Jeddeloh teach the use of buffered DIMMs it would have been obvious to one of ordinary skill to substitute the buffers of Brittain, Shallal, and Swarbrick with those of Jeddeloh to obtain the predictable result of having the buffer circuit obtain the store data tag from a local address sequencer.
Regarding claim 4, Brittain, Shallal, Swarbrick, Best, and Jeddeloh teach all the limitations of claim 3. Brittain further teaches wherein only data is transmitted on the data communications link between the at least one of the plurality of data buffer circuits and the Host (Fig. 4 and 8A, as stated in the rejection to claim 1, the data lines that connect the components are used solely for transporting data), and the memory control circuit is configured to send a memory device store command to the plurality of memory devices over the command bus, the memory device store command comprising a command and an address location to store the data in the plurality of memory devices (Paragraph [0020], states that after the write-to-buffer command is sent a “write” command that contains only the address is issued to write the data from the buffer to the memory device. Paragraph [0094]-[0095] states that the write commands are received by the control logic of the DIMM (memory device)). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 5, Brittain, Shallal, Swarbrick, Best, and Jeddeloh teach all the limitations of claim 4. Brittain further teaches wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag to the at least one of the plurality of data buffer circuits (Paragraph [0020] and [0094]-[0095], as stated in the rejection to claim 4, the control logic for the DIMM controls both the buffer circuits as well as the memory of the DIMM so when one receives the address only write, both receive it since the same control logic is in charge of both). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 7, Brittain, Shallal, Swarbrick, Best, and Jeddeloh teach all the limitations of claim 5. Brittain further teaches wherein the at least one of the plurality of data buffer circuits is further configured to pull store data from the data buffer location pointed to by the local store data tag received with the store-from-buffer-command from the memory control circuit over the control communications link and send the store data to the at least one memory device over the data transfer link (Paragraphs [0080]-[0082], describe the two different write operations. One which is used to write data to the buffer and one which is used to write the data from the buffer to memory. It is obvious that there is a tag/indicator (store data tag) in the address-only write that indicates to the buffer what data is to be moved to memory so that the pipeline of moving data is properly maintained as well as ensure that the address-only write corresponds to the appropriate write-to-buffer command). The combination of and reason for combining are the same as those given in claim 3.



Allowable Subject Matter
Claims 9-11 are objected to over the prior art as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. The applicant argues that the references, specifically Shallal do not teach the amended limitations to the independent claims. The examiner respectfully disagrees. As stated in the rejection to claim 1, Shallal shows in Fig. 2A and Paragraph [0076]-[0078] that the command buffer (being mapped as the controller) is only connected to the buffer circuits using communication links for sending commands and has no data link connecting it to the buffers. Therefore the rejections still hold.
Regarding applicant’s other arguments, these have been made previously and were addressed in the Advisory action mailed 7/12/2022 and Final rejection mailed 4/27/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132